Citation Nr: 1760517	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for neurological disability of the lower extremities, secondary to the service-connected degenerative arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Mark A. Dunham, Agent



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964, from October 1964 to October 1967, and from November 1990 to April 1992, to include service in the Republic of Vietnam.  The Veteran also had periods of service with the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2012 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for radiculitis/radiculopathy of the lower extremities.  He perfected a timely appeal to that decision.  

In July 2014, the Board remanded the claim to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2014.  In April 2015, the Board again remanded the claim to the RO for additional development.  Following the requested development, an SSOC was issued in October 2016.  In June 2017, the Board once again remanded the case for further evidentiary development.  Following the requested development, another SSOC was issued in September 2017.  The Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).  


FINDING OF FACT

The Veteran's neurological disability of the lower extremities was not caused or aggravated by the service-connected lumbar spine disability.  



CONCLUSION OF LAW

The criteria for service connection neurological disability of the lower extremities, secondary to service-connected degenerative arthritis of the lumbar spine, have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for neurological disability of the lower extremities.  Specifically, he maintains that he developed a neurological condition in both lower extremities, diagnosed as radiculitis, as a result of his service-connected lumbosacral spine disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2017).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

In the present case, there is no dispute that service-connection has been established for a lumbar spine disorder, diagnosed as degenerative arthritis of the lumbar spine.  There is also no dispute as to the existence of a current neurological disorder of the lower extremities, diagnosed as radiculitis or radiculopathy of the lower extremities.  Indeed, private treatment records dated in December 2011, January 2012, and February 2012 contain a diagnosis of lumbosacral neuritis, not otherwise specified.  Additionally, a March 2012 private treatment record contains an assessment of left lumbar radiculopathy.  Moreover, in a medical statement, dated in August 2012, Dr. "K.L.J."  noted that the Veteran's current diagnoses included radiculitis.  Furthermore, private treatment records dated in May 2013 and August 2014 contain a diagnosis of thoracic or lumbosacral neuritis or radiculitis, unspecified.  

In assessing the Veteran's secondary service connection claim, the sole question remaining for consideration is whether the evidence demonstrates a causal relationship between the service-connected degenerative arthritis of the lumbar spine and the neurological disability of the lower extremities.  After careful review of the evidentiary record, the Board finds that the Veteran's neurological disability of the lower extremities is not related to his service-connected lumbar spine disorder.  

In reaching this decision, the Board has considered the opinion offered by a VA examiner in December 2015.  The examiner was asked to provide an opinion as to whether the Veteran's diagnosed neurological disability of the lower extremities is related to his lumbar spine disability.  Following a review of the claims folder, the examiner opined that the neurological disability of the lower extremities is less likely as not caused by or a result of the lumbar degenerative disease.  The examiner explained that the Veteran has a lower extremity diabetic peripheral neuropathy as per Dr. Kalaria's note of February 24, 2015.  The examiner determined that the Veteran's lower extremity radiculopathy symptoms are therefore more likely to be related his history of diabetes mellitus.  The examiner explained that diabetes is a well- recognized cause of neuropathy in the lower extremities.  The examiner further noted that there was also no evidence that the Veteran's lower extremity neuropathy was causally aggravated by the lumbar degenerative disease.  

In an addendum to the December 2015 medical opinion, dated in September 2016, the VA examiner opined that the diabetic peripheral neuropathy of the lower extremities was less likely aggravated by the degenerative arthritis of the lumbar spine.  The examiner noted that the Veteran has longstanding diabetes mellitus which is a well-established causal factor in the development and progression of the claimed disability.  The examiner explained that any increasing disability manifestations related to the bilateral lower extremities are more likely to be due to the diabetes mellitus, considering the longstanding nature of the Veteran's diabetes mellitus.  

In August 2017, the Veteran's claims file was referred to a VA examiner for review and opinion concerning aggravation.  The examiner opined that the Veteran's neurological disability of the lower extremities is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the Veteran has been diagnosed with diabetes mellitus, type 2 since 2011, and diabetic peripheral neuropathy in 2014.  The examiner also noted that the Veteran is service connected for lumbar strain, and he has had several different examiners giving different opinions for his pain.  The examiner observed that, on August 10, 2011, the Veteran had left leg pain which was diagnosed as bursitis; subsequently, in January 2012, he was seen by a physical therapist and was diagnosed with lumbosacral neuritis.  Moreover, on examination in February 2015, the Veteran was diagnosed as diabetic peripheral neuropathy.  The examiner opined that it is more likely to be diabetic peripheral neuropathy since he has symmetrical bilateral symptoms of tingling and numbness; there was no documented radiological finding of nerve root compression.  The examiner added that lumbar sprain is less likely to cause neurological damage.  

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that the currently diagnosed neurological disability of the lower extremities is proximately due to or chronically worsened (aggravated)  by the service-connected degenerative arthritis of the lumbar spine.  The Board finds that the VA medical opinions obtained in this case are probative regarding the etiology of the Veteran's neurological disability of the lower extremities and any an effect on such disorder by his service-connected spine disability.  The examiners thoroughly discussed the treatment records in the claims file, performed physical examinations of the Veteran's lower extremities, and provided opinions supported by well-reasoned rationale.  

The Board has also considered the Veteran's statements asserting a nexus between his neurological disorder of the lower extremities and his service-connected lumbar spine disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of radiculitis/radiculopathy.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Further, the etiology of the Veteran's disabilities at issue is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.  As the record does not reflect that the Veteran has such understanding or ability to relate a bilateral leg disability to his service-connected lumbar spine disorder, any contention regarding the claimed relationship does not have probative value.  The Board places great weight upon the December 2015, September 2016, and August 2017 opinions of the VA examiners, in part, because a competent medical opinion on how a bilateral leg disability is related to the service-connected lumbar spine disorder requires expert understanding of anatomy and the largely unseen, unobservable mechanics within the musculoskeletal system.  

In sum, review of STRs, post-service treatment records, and the VA examinations weigh against finding that there is a relationship (either causation or aggravation) between the currently diagnosed neurological disability of the lower extremities and the service-connected lumbar spine disorder.  Therefore, service connection for neurological disability of the lower extremities based upon a secondary theory of entitlement is not warranted.  38 C.F.R. § 3.310 (a).  

No other evidence of record relates either by causation or aggravation a bilateral leg disability to the Veteran's service-connected lumbar spine disability.  The Board therefore finds that a preponderance of the evidence is against the claim of service connection for neurological disability of the lower extremities as secondary to the Veteran's service-connected lumbar spine disability.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for neurological disability of the lower extremities is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


